DETAILED ACTION
This Office Action is in response to the original application filed on 03/18/2020. Claims 1-20 are pending, of which, claims 1, 11, and 18 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.

Drawings
The drawings submitted on 03/18/2020 are accepted.
 
Specification
The specification submitted on 03/18/2020 is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-11, 17, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 11,372,810 in view of Hinman (U.S. Pub. No. 2021/0157504). See the table below for the double patenting obviousness analysis. 
It would have been obvious to one of ordinary skill in the art at the time the invention to modify U.S. Patent No. 11,372,810 to incorporate the teachings of Hinman because both address the same field of backup management systems and by incorporating Hinman provides users a way to customize gathering and retention parameters of a snapshot lifecycle policy, as taught by Hinman [0002].
Present Application 16/822,848
U.S. Patent No. 11,372,810
Analysis
1. A method, comprising:

generating, by a snapshot management system, a snapshot volume tree for a given storage volume of a storage system, wherein the snapshot volume tree comprises a data structure which comprises a plurality of snapshot volume nodes corresponding to respective ones of (i) a root volume of the given storage volume and (ii) multiple snapshots related directly or indirectly to the root volume;


obtaining, by the snapshot management system, a snapshot policy associated with the given storage volume, wherein the snapshot policy comprises (i) a snapshot creation schedule which specifies a creation frequency and timing for automatically creating snapshot volume nodes for the given storage volume and (ii) a snapshot retention schedule which specifies retention life spans for the snapshot volume nodes, and rules for automatically deleting snapshot volume nodes with expired lifespans;


evaluating, by the snapshot management system, the snapshot policy to automatically determine and assign respective longevity ranking values for the snapshot volume nodes within the snapshot volume tree for the given storage volume, wherein the longevity ranking value of a given snapshot volume node comprises a numeric value which represents a retention lifespan of the given snapshot volume node as compared to retention lifespans of other snapshot volume nodes as represented by their respective longevity ranking values;




deleting, by the snapshot management system, a snapshot volume node from the snapshot volume tree in response to a snapshot delete command; and


utilizing, by the snapshot management system, the assigned longevity ranking values of the snapshot volume nodes within the snapshot volume tree to select a snapshot volume node to assume ownership of uniquely-written data that is owned by the deleted snapshot.
1. A method, comprising:

maintaining, by a snapshot management system, a snapshot volume tree for a storage volume of a storage system, wherein the snapshot volume tree comprises a data structure which comprises a plurality of snapshot volume nodes corresponding to respective ones of (i) a root volume and (ii) multiple snapshots related directly or indirectly to the root volume,





Not claimed.



















1. evaluating, by the snapshot management system, the longevity ranking values of the candidate snapshot volume nodes;
1. wherein the snapshot volume nodes comprise respective longevity ranking values, wherein the longevity ranking value of a given snapshot volume node comprises a numeric value which represents a likelihood of the given snapshot volume node not being selected for deletion as compared to other snapshot volume nodes in the snapshot volume tree, as indicated by their respective longevity ranking values;


deleting, by the snapshot management system, a snapshot volume node from the snapshot volume tree in response to a snapshot delete command;


selecting, by the snapshot management system, a snapshot volume node from the set of candidate snapshot volume nodes to assume ownership of the uniquely-written data of the deleted snapshot volume node, based on the evaluation of the longevity ranking values; and
modifying metadata of the selected snapshot volume node to transfer the ownership of the uniquely-written data from the deleted snapshot volume node to the selected snapshot volume node.


Essentially same limitation replacing the term ‘generating’ with the term ‘maintaining’. 














Patent does not claim the limitation. However, the limitation could be rejected with prior art reference Hinman under nonstatutory obviousness-type double patenting. Specifically, Hinman, [0014], [0023] and [0048]. Refer to the 35 U.S.C. 103 rejection for more details.










Essentially the same limitation.





















Essentially the same limitation.







Both transfer ownership of the uniquely-written data from a deleted snapshot volume node to a new snapshot volume node based on longevity ranking values.






Independent claims 11 and 18 are essentially just a different embodiments of the same claimed limitation.
7. The method of claim 1, wherein the snapshot delete command comprises one of (i) an explicit delete command provided by a user interacting with the snapshot management system and (ii) a command that is automatically generated by the snapshot management system by applying the snapshot retention schedule to automatically delete an expired snapshot volume node.
5. The method of claim 1, wherein the snapshot delete command comprises one of (i) an explicit delete command provided by a user interacting with the snapshot management system and (ii) a command that is automatically generated by the snapshot management system based on a snapshot retention policy.
Essentially the same limitation.

8. The method of claim 1, wherein utilizing the assigned longevity ranking values of the snapshot volume nodes within the snapshot volume tree to select a snapshot volume node to assume ownership of the uniquely-written data that is owned by the deleted snapshot comprises:


determining, by the snapshot management system, a set of candidate snapshot volume nodes within the snapshot volume tree which can assume ownership of uniquely-written data that is owned by the deleted snapshot volume node;


evaluating, by the snapshot management system, the longevity ranking values of the candidate snapshot volume nodes;


selecting, by the snapshot management system, a snapshot volume node from the set of candidate snapshot volume nodes to assume ownership of the uniquely-written data of the deleted snapshot volume node, based on the evaluation of the longevity ranking values; and


modifying metadata of the selected snapshot volume node transfer the ownership of the uniquely-written data from the deleted snapshot volume node to the selected snapshot volume node.












1. determining, by the snapshot management system, a set of candidate snapshot volume nodes within the snapshot volume tree which can assume ownership of uniquely-written data that is owned by the deleted snapshot volume node, 


1. evaluating, by the snapshot management system, the longevity ranking values of the candidate snapshot volume nodes;


1. selecting, by the snapshot management system, a snapshot volume node from the set of candidate snapshot volume nodes to assume ownership of the uniquely-written data of the deleted snapshot volume node, based on the evaluation of the longevity ranking values; and


1. modifying metadata of the selected snapshot volume node to transfer the ownership of the uniquely-written data from the deleted snapshot volume node to the selected snapshot volume node.
Preamble











Same limitation.









Same limitation.






Same limitation.











Same limitation.
9. The method of claim 8, wherein determining the set of candidate snapshot volume nodes within the snapshot volume tree which can assume ownership of the uniquely-written data of the deleted snapshot volume node comprises identifying, by the snapshot management system, each snapshot volume node within the snapshot volume tree which is a reader of the uniquely-written data owned by the deleted snapshot volume node.
1. determining, by the snapshot management system, a set of candidate snapshot volume nodes within the snapshot volume tree which can assume ownership of uniquely-written data that is owned by the deleted snapshot volume node, wherein the determined set of candidate snapshot volume nodes comprises snapshot volume nodes within the snapshot volume tree which are readers of the uniquely-written data owned by the deleted snapshot volume node;
Essentially the same limitation.

10. The method of claim 8, wherein evaluating the longevity ranking values of the candidate snapshot volumes nodes comprises determining, by the snapshot management system, which of the candidate snapshot volume nodes has a highest longevity ranking value, and wherein the candidate snapshot volume determined to have the highest longevity ranking value is selected to assume ownership of the uniquely-written data of the deleted snapshot volume node.
2. The method of claim 1, wherein evaluating the longevity ranking values of the candidate snapshot volumes nodes comprises determining, by the snapshot management system, which of the candidate snapshot volume nodes has a highest longevity ranking value, and wherein the candidate snapshot volume determined to have the highest longevity ranking value is selected to assume ownership of the uniquely-written data of the deleted snapshot volume node.
Same limitation.
17. The article of manufacture of claim 11, wherein utilizing the assigned longevity ranking values of the snapshot volume nodes within the snapshot volume tree to select a snapshot volume node to assume ownership of the uniquely-written data that is owned by the deleted snapshot comprises:


determining, by the snapshot management system, a set of candidate snapshot volume nodes within the snapshot volume tree which can assume ownership of uniquely-written data that is owned by the deleted snapshot volume node, wherein determining the set of candidate snapshot volume nodes within the snapshot volume tree which can assume ownership of the uniquely-written data of the deleted snapshot volume node comprises identifying, by the snapshot management system, each snapshot volume node within the snapshot volume tree which is a reader of the uniquely-written data owned by the deleted snapshot volume node;


evaluating, by the snapshot management system, the longevity ranking values of the candidate snapshot volume nodes, wherein evaluating the longevity ranking values of the candidate snapshot volumes nodes comprises determining, by the snapshot management system, which of the candidate snapshot volume nodes has a highest longevity ranking value;


selecting, by the snapshot management system, a snapshot volume node from the set of candidate snapshot volume nodes to assume ownership of the uniquely-written data of the deleted snapshot volume node, based on the evaluation of the longevity ranking values, wherein the candidate snapshot volume determined to have the highest longevity ranking value is selected to assume ownership of the uniquely-written data of the deleted snapshot volume node; and


modifying metadata of the selected snapshot volume node transfer the ownership of the uniquely-written data from the deleted snapshot volume node to the selected snapshot volume node.












1. determining, by the snapshot management system, a set of candidate snapshot volume nodes within the snapshot volume tree which can assume ownership of uniquely-written data that is owned by the deleted snapshot volume node, wherein the determined set of candidate snapshot volume nodes comprises snapshot volume nodes within the snapshot volume tree which are readers of the uniquely-written data owned by the deleted snapshot volume node;









2. evaluating the longevity ranking values of the candidate snapshot volumes nodes comprises determining, by the snapshot management system, which of the candidate snapshot volume nodes has a highest longevity ranking value, 






1. selecting, by the snapshot management system, a snapshot volume node from the set of candidate snapshot volume nodes to assume ownership of the uniquely-written data of the deleted snapshot volume node, based on the evaluation of the longevity ranking values; and
2. wherein the candidate snapshot volume determined to have the highest longevity ranking value is selected to assume ownership of the uniquely-written data of the deleted snapshot volume node.


1. modifying metadata of the selected snapshot volume node to transfer the ownership of the uniquely-written data from the deleted snapshot volume node to the selected snapshot volume node.
Preamble











Essentially the same limitation.
























Essentially the same limitation.













Essentially the same limitation.


















Same limitation.



Claims 20 is essentially just a different embodiments of the same claimed limitation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 11-13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarda et al. (U.S. Pub. No. 2019/0220527), hereinafter Sarda, in view of Hinman (U.S. Pub. No. 2021/0157504).

Regarding independent claim 1, Sarda teaches a method, comprising: generating, by a snapshot management system, a snapshot volume tree for a given storage volume of a storage system, wherein the snapshot volume tree comprises a data structure which comprises a plurality of snapshot volume nodes corresponding to respective ones of (i) a root volume of the given storage volume and (ii) multiple snapshots related directly or indirectly to the root volume; (Sarda, [0063], discloses an archive management agent can determine a hierarchy of snapshots for a particular snapshot in cloud/object storage.)
evaluating, by the snapshot management system, the snapshot policy to automatically determine and assign respective longevity ranking values for the snapshot volume nodes within the snapshot volume tree for the given storage volume, wherein the longevity ranking value of a given snapshot volume node comprises a numeric value which represents a retention lifespan of the given snapshot volume node as compared to retention lifespans of other snapshot volume nodes as represented by their respective longevity ranking values; (Sarda, Fig. 9 and [0089]-[0090], discloses based on a lifecycle management policy to automatically identify and order snapshots by age.)
deleting, by the snapshot management system, a snapshot volume node from the snapshot volume tree in response to a snapshot delete command; and utilizing, by the snapshot management system, the assigned longevity ranking values of the snapshot volume nodes within the snapshot volume tree to select a snapshot volume node to assume of uniquely-written data that is owned by the deleted snapshot. (Sarda, Figs. 5,7 and [0054]-[0055], [0058], [0060], and [0063]-[0065], discloses the archive management agent can implement a deletion workflow that “transfers ownership” of data blocks which are part of a snapshot-to-be-deleted to the child of that snapshot.)
However, Sarda does not explicitly teach obtaining, by the snapshot management system, a snapshot policy associated with the given storage volume, wherein the snapshot policy comprises (i) a snapshot creation schedule which specifies a creation frequency and timing for automatically creating snapshot volume nodes for the given storage volume and (ii) a snapshot retention schedule which specifies retention life spans for the snapshot volume nodes, and rules for automatically deleting snapshot volume nodes with expired lifespans;
On the other hand, Hinman teaches obtaining, by the snapshot management system, a snapshot policy associated with the given storage volume, wherein the snapshot policy comprises (i) a snapshot creation schedule which specifies a creation frequency and timing for automatically creating snapshot volume nodes for the given storage volume and (ii) a snapshot retention schedule which specifies retention life spans for the snapshot volume nodes, and rules for automatically deleting snapshot volume nodes with expired lifespans; (Hinman, [0014], [0023] and [0048], discloses snapshot lifecycle policy defines when and how often snapshots are obtained and how the snapshots are retained, including how and when snapshots are deleted, and includes a schedule that defines a periodic or absolute schedule at which the snapshots are created and expired snapshots are deleted.) 
The snapshot lifecycle policy of Hinman can be the lifecycle management policy of Sarda. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the archive management system of Sarda to incorporate the teachings of snapshot lifecycle policies of Hinman because both address the same field of backup management systems and by incorporating Hinman into the Sarda provides the archive management system with snapshot lifecycle policies that define snapshot creation and retention schedules.
One of ordinary skill in the art would be motivated to do so as to provide users a way to customize gathering and retention parameters of a snapshot lifecycle policy, as taught by Hinman [0002].
 
Regarding claim 2, Sarda, in view of Hinman, teaches the method of claim 1, wherein obtaining the snapshot policy associated with the given storage volume comprises determining, by the snapshot management system, one of a default snapshot policy and a custom user-defined snapshot policy that is explicitly selected and associated with the given storage volume by a user. (Hinman, [0020] and [0022], discloses a snapshot lifecycle management system with a policy module that allows for default snapshot lifecycle policy or a user customized snapshot lifecycle policy parameters, such as snapshot creation and/or retention parameters.)
Claim 12 recites substantially the same limitations as claim 2, and is rejected for substantially the same reasons.
 
Regarding claim 3, Sarda, in view of Hinman, teaches the method of claim 1, wherein obtaining the snapshot policy associated with the given storage volume comprises automatically generating, by the snapshot management system, a derived snapshot policy for the given storage volume which is derived from a data backup creation policy associated with the given storage volume, wherein the data backup creation policy comprises (i) a data backup creation schedule which specifies a creation frequency and timing for automatically creating data backups using the snapshot volume nodes for the given storage volume and (ii) a backup retention schedule which specifies retention lifespans for backups that are generated using the snapshot volume nodes, and rules for automatically deleting data backups with expired lifespans. (Hinman, [0014], [0023] and [0048], discloses snapshot lifecycle policy defines when and how often snapshots are obtained and how the snapshots are retained, including how and when snapshots are deleted, and includes a schedule that defines a periodic or absolute schedule at which the snapshots are created and expired snapshots are deleted.) 
Claim 13 recites substantially the same limitations as claim 3, and is rejected for substantially the same reasons.
 
Regarding claim 7, Sarda, in view of Hinman, teaches the method of claim 1, wherein the snapshot delete command comprises one of (i) an explicit delete command provided by a user interacting with the snapshot management system and (ii) a command that is automatically generated by the snapshot management system by applying the snapshot retention schedule to automatically delete an expired snapshot volume node. (Hinman, [0020]-[0021] and [0040], discloses a user is allowed to obtain and delete snapshots or deletion of snapshots can be from a retention module in accordance with retention parameters established in the snapshot lifecycle policy.)
 
Regarding claim 8, Sarda, in view of Hinman, teaches the method of claim 1, wherein utilizing the assigned longevity ranking values of the snapshot volume nodes within the snapshot volume tree to select a snapshot volume node to assume ownership of the uniquely-written data that is owned by the deleted snapshot comprises: determining, by the snapshot management system, a set of candidate snapshot volume nodes within the snapshot volume tree which can assume ownership of uniquely-written data that is owned by the deleted snapshot volume node; (Sarda, Figs. 5,7 and [0054]-[0055], [0058], [0060], and [0063]-[0065], discloses the archive management agent can implement a deletion workflow that “transfers ownership” of data blocks which are part of a snapshot-to-be-deleted to the child of that snapshot.)
evaluating, by the snapshot management system, the longevity ranking values of the candidate snapshot volume nodes; (Sarda, Fig. 9 and [0089]-[0090], discloses based on a lifecycle management policy to automatically identify and order snapshots by age.)
selecting, by the snapshot management system, a snapshot volume node from the set of candidate snapshot volume nodes to assume ownership of the uniquely-written data of the deleted snapshot volume node, based on the evaluation of the longevity ranking values; and modifying metadata of the selected snapshot volume node transfer the ownership of the uniquely-written data from the deleted snapshot volume node to the selected snapshot volume node. (Sarda, Figs. 5,7 and [0054]-[0055], [0058], [0060], and [0063]-[0065], discloses the archive management agent can implement a deletion workflow that “transfers ownership” of data blocks which are part of a snapshot-to-be-deleted to the child of that snapshot.)
 
Regarding independent claim 11, Sarda teaches an article of manufacture comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code is executable by one or more processors to implement a method comprising: (Sarda, [0096]-[0097], discloses computer systems with processors and non-transitory computer readable storage media with computer programs.)
generating, by a snapshot management system, a snapshot volume tree for a given storage volume of a storage system, wherein the snapshot volume tree comprises a data structure which comprises a plurality of snapshot volume nodes corresponding to respective ones of (i) a root volume of the given storage volume and (ii) multiple snapshots related directly or indirectly to the root volume; (Sarda, [0063], discloses an archive management agent can determine a hierarchy of snapshots for a particular snapshot in cloud/object storage.)
evaluating, by the snapshot management system, the snapshot policy to automatically determine and assign respective longevity ranking values for the snapshot volume nodes within the snapshot volume tree for the given storage volume, wherein the longevity ranking value of a given snapshot volume node comprises a numeric value which represents a retention lifespan of the given snapshot volume node as compared to retention lifespans of other snapshot volume nodes as represented by their respective longevity ranking values; (Sarda, Fig. 9 and [0089]-[0090], discloses based on a lifecycle management policy to automatically identify and order snapshots by age.)
deleting, by the snapshot management system, a snapshot volume node from the snapshot volume tree in response to a snapshot delete command; and utilizing, by the snapshot management system, the assigned longevity ranking values of the snapshot volume nodes within the snapshot volume tree to select a snapshot volume node to assume ownership of uniquely-written data that is owned by the deleted snapshot.(Sarda, Figs. 5,7 and [0054]-[0055], [0058], [0060], and [0063]-[0065], discloses the archive management agent can implement a deletion workflow that “transfers ownership” of data blocks which are part of a snapshot-to-be-deleted to the child of that snapshot.)
However, Sarda does not explicitly teach obtaining, by the snapshot management system, a snapshot policy associated with the given storage volume, wherein the snapshot policy comprises (i) a snapshot creation schedule which specifies a creation frequency and timing for automatically creating snapshot volume nodes for the given storage volume and (ii) a snapshot retention schedule which specifies retention life spans for the snapshot volume nodes, and rules for automatically deleting snapshot volume nodes with expired lifespans;
On the other hand, Hinman teaches obtaining, by the snapshot management system, a snapshot policy associated with the given storage volume, wherein the snapshot policy comprises (i) a snapshot creation schedule which specifies a creation frequency and timing for automatically creating snapshot volume nodes for the given storage volume and (ii) a snapshot retention schedule which specifies retention life spans for the snapshot volume nodes, and rules for automatically deleting snapshot volume nodes with expired lifespans; (Hinman, [0014], [0023] and [0048], discloses snapshot lifecycle policy defines when and how often snapshots are obtained and how the snapshots are retained, including how and when snapshots are deleted, and includes a schedule that defines a periodic or absolute schedule at which the snapshots are created and expired snapshots are deleted.) 
The snapshot lifecycle policy of Hinman can be the lifecycle management policy of Sarda. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the archive management system of Sarda to incorporate the teachings of snapshot lifecycle policies of Hinman because both address the same field of backup management systems and by incorporating Hinman into the Sarda provides the archive management system with snapshot lifecycle policies that define snapshot creation and retention schedules.
One of ordinary skill in the art would be motivated to do so as to provide users a way to customize gathering and retention parameters of a snapshot lifecycle policy, as taught by Hinman [0002].
 
Regarding independent claim 18, Sarda teaches a server node, (Sarda, [0029], discloses client system is connected to an on-premise data source (e.g. server).) comprising: at least one processor; and system memory configured to store program code, wherein the program code is executable by the at least one processor to implement a snapshot management system which is configured to: (Sarda, [0096]-[0097], discloses computer systems with processors and non-transitory computer readable storage media with computer programs.)
generate a snapshot volume tree for a given storage volume of a storage system, wherein the snapshot volume tree comprises a data structure which comprises a plurality of snapshot volume nodes corresponding to respective ones of (i) a root volume of the given storage volume and (ii) multiple snapshots related directly or indirectly to the root volume; (Sarda, [0063], discloses an archive management agent can determine a hierarchy of snapshots for a particular snapshot in cloud/object storage.)
evaluate the snapshot policy to automatically determine and assign respective longevity ranking values for the snapshot volume nodes within the snapshot volume tree for the given storage volume, wherein the longevity ranking value of a given snapshot volume node comprises a numeric value which represents a retention lifespan of the given snapshot volume node as compared to retention lifespans of other snapshot volume nodes as represented by their respective longevity ranking values; (Sarda, Fig. 9 and [0089]-[0090], discloses based on a lifecycle management policy to automatically identify and order snapshots by age.)
delete a snapshot volume node from the snapshot volume tree in response to a snapshot delete command; and utilize the assigned longevity ranking values of the snapshot volume nodes within the snapshot volume tree to select a snapshot volume node to assume ownership of uniquely-written data that is owned by the deleted snapshot. (Sarda, Figs. 5,7 and [0054]-[0055], [0058], [0060], and [0063]-[0065], discloses the archive management agent can implement a deletion workflow that “transfers ownership” of data blocks which are part of a snapshot-to-be-deleted to the child of that snapshot.)
However, Sarda does not explicitly teach obtain a snapshot policy associated with the given storage volume, wherein the snapshot policy comprises (i) a snapshot creation schedule which specifies a creation frequency and timing for automatically creating snapshot volume nodes for the given storage volume and (ii) a snapshot retention schedule which specifies retention life spans for the snapshot volume nodes, and rules for automatically deleting snapshot volume nodes with expired lifespans;
On the other hand, Hinman teaches obtain a snapshot policy associated with the given storage volume, wherein the snapshot policy comprises (i) a snapshot creation schedule which specifies a creation frequency and timing for automatically creating snapshot volume nodes for the given storage volume and (ii) a snapshot retention schedule which specifies retention life spans for the snapshot volume nodes, and rules for automatically deleting snapshot volume nodes with expired lifespans; (Hinman, [0014], [0023] and [0048], discloses snapshot lifecycle policy defines when and how often snapshots are obtained and how the snapshots are retained, including how and when snapshots are deleted, and includes a schedule that defines a periodic or absolute schedule at which the snapshots are created and expired snapshots are deleted.) 
The snapshot lifecycle policy of Hinman can be the lifecycle management policy of Sarda. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the archive management system of Sarda to incorporate the teachings of snapshot lifecycle policies of Hinman because both address the same field of backup management systems and by incorporating Hinman into the Sarda provides the archive management system with snapshot lifecycle policies that define snapshot creation and retention schedules.
One of ordinary skill in the art would be motivated to do so as to provide users a way to customize gathering and retention parameters of a snapshot lifecycle policy, as taught by Hinman [0002].
 
Regarding claim 19, Sarda, in view of Hinman, teaches the server node of claim 18, wherein in obtaining the snapshot policy associated with the given storage volume, the snapshot management system is configured to one of: obtain one of a default snapshot policy and a custom user-defined snapshot policy that is explicitly selected and associated with the given storage volume by a user; (Hinman, [0020] and [0022], discloses a snapshot lifecycle management system with a policy module that allows for default snapshot lifecycle policy or a user customized snapshot lifecycle policy parameters, such as snapshot creation and/or retention parameters.) and
generate a derived snapshot policy for the given storage volume which is derived from a data backup creation policy associated with the given storage volume, wherein the data backup creation policy comprises (i) a data backup creation schedule which specifies a creation frequency and timing for automatically creating data backups using the snapshot volume nodes for the given storage volume and (ii) a backup retention schedule which specifies retention lifespans for backups that are generated using the snapshot volume nodes, and rules for automatically deleting data backups with expired lifespans. (Hinman, [0014], [0023] and [0048], discloses snapshot lifecycle policy defines when and how often snapshots are obtained and how the snapshots are retained, including how and when snapshots are deleted, and includes a schedule that defines a periodic or absolute schedule at which the snapshots are created and expired snapshots are deleted.) 



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sarda, in view of Hinman, and further in view of Badey et al. (U.S. Pub. No. 2018/0267985), hereinafter Badey.

Regarding claim 9, Sarda, in view of Hinman, teaches all the limitations as set forth in the rejection of claim 8 above. However, Sarda, in view of Hinman, does not explicitly teach the  method of claim 8, wherein determining the set of candidate snapshot volume nodes within the snapshot volume tree which can assume ownership of the uniquely-written data of the deleted snapshot volume node comprises identifying, by the snapshot management system, each snapshot volume node within the snapshot volume tree which is a reader of the uniquely-written data owned by the deleted snapshot volume node. 
On the other hand, Badey teaches wherein determining the set of candidate snapshot volume nodes within the snapshot volume tree which can assume ownership of the uniquely-written data of the deleted snapshot volume node comprises identifying, by the snapshot management system, each snapshot volume node within the snapshot volume tree which is a reader of the uniquely-written data owned by the deleted snapshot volume node. (Badey, [0023]-[0024], discloses data block access incorporates the reading of data.)
Badey [0023] teaches a snapshot management system that deletes snapshots and transfers ownership of data blocks. The snapshot management system of Badey can be the archive management system of Sarda. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the archive management system of Sarda to incorporate the teachings of Badey because both address the same field of backup management systems and by incorporating Badey into the Sarda provides the archive management system with identifying a set of candidate snapshot volume nodes which can assume ownership of the uniquely-written data of the deleted snapshot volume node.
One of ordinary skill in the art would be motivated to do so as to provide a way of deleting clones, transfer of ownership, removing a snapshot-file and/or changing parent snapshot-files of snapshot-files in a file system, as taught by Badey [0001].



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sarda, in view of Hinman, and further in view of Mullick et al. (U.S. Pub. No. 2005/0066095), hereinafter Mullick.

Regarding claim 10, Sarda, in view of Hinman, teaches all the limitations as set forth in the rejection of claim 8 above. However, Sarda, in view of Hinman, does not explicitly teach the method of claim 8, wherein evaluating the longevity ranking values of the candidate snapshot volumes nodes comprises determining, by the snapshot management system, which of the candidate snapshot volume nodes has a highest longevity ranking value, and wherein the candidate snapshot volume determined to have the highest longevity ranking value is selected to assume ownership of the uniquely-written data of the deleted snapshot volume node. 
On the other hand, Mullick teaches wherein evaluating the longevity ranking values of the candidate snapshot volumes nodes comprises determining, by the snapshot management system, which of the candidate snapshot volume nodes has a highest longevity ranking value, and wherein the candidate snapshot volume determined to have the highest longevity ranking value is selected to assume ownership of the uniquely-written data of the deleted snapshot volume node. (Mullick, [0107] and [0155]-[0156], discloses determining the owner of any particular block will always be the oldest snapshot copy that uses an identical version of a block, and the oldest snapshot copy will always own all of its blocks.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the archive management system of Sarda to incorporate the teachings of Mullick to provides the archive management system with ability to identify the candidate snapshot volume nodes which has the highest longevity ranking value to assume ownership of the uniquely-written data of the deleted snapshot volume node.
One of ordinary skill in the art would be motivated to use the content management of Mullick into Sarda for the purpose of managing the transferring of snapshot ownership.



Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarda, in view of Hinman, Badey, and Mullick.

Regarding claim 17, Sarda, in view of Hinman, teaches all the limitations as set forth in the rejection of claim 11 above. Sarda, in view of Hinman, further teaches the article of manufacture of claim 11, wherein utilizing the assigned longevity ranking values of the snapshot volume nodes within the snapshot volume tree to select a snapshot volume node to assume ownership of the uniquely-written data that is owned by the deleted snapshot comprises: determining, by the snapshot management system, a set of candidate snapshot volume nodes within the snapshot volume tree which can assume ownership of uniquely-written data that is owned by the deleted snapshot volume node, (Sarda, Figs. 5,7 and [0054]-[0055], [0058], [0060], and [0063]-[0065], discloses the archive management agent can implement a deletion workflow that “transfers ownership” of data blocks which are part of a snapshot-to-be-deleted to the child of that snapshot.)
evaluating, by the snapshot management system, the longevity ranking values of the candidate snapshot volume nodes, (Sarda, Fig. 9 and [0089]-[0090], discloses based on a lifecycle management policy to automatically identify and order snapshots by age.) 
selecting, by the snapshot management system, a snapshot volume node from the set of candidate snapshot volume nodes to assume ownership of the uniquely-written data of the deleted snapshot volume node, based on the evaluation of the longevity ranking values, wherein the candidate snapshot volume determined to have the highest longevity ranking value is selected to assume ownership of the uniquely-written data of the deleted snapshot volume node; and modifying metadata of the selected snapshot volume node transfer the ownership of the uniquely-written data from the deleted snapshot volume node to the selected snapshot volume node. (Sarda, Figs. 5,7 and [0054]-[0055], [0058], [0060], and [0063]-[0065], discloses the archive management agent can implement a deletion workflow that “transfers ownership” of data blocks which are part of a snapshot-to-be-deleted to the child of that snapshot.)
However, Sarda, in view of Hinman, does not explicitly teach wherein determining the set of candidate snapshot volume nodes within the snapshot volume tree which can assume ownership of the uniquely-written data of the deleted snapshot volume node comprises identifying, by the snapshot management system, each snapshot volume node within the snapshot volume tree which is a reader of the uniquely-written data owned by the deleted snapshot volume node; 
On the other hand, Badey teaches wherein determining the set of candidate snapshot volume nodes within the snapshot volume tree which can assume ownership of the uniquely-written data of the deleted snapshot volume node comprises identifying, by the snapshot management system, each snapshot volume node within the snapshot volume tree which is a reader of the uniquely-written data owned by the deleted snapshot volume node; (Badey, [0023]-[0024], discloses data block access incorporates the reading of data.)
Badey [0023] teaches a snapshot management system that deletes snapshots and transfers ownership of data blocks. The snapshot management system of Badey can be the archive management system of Sarda. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the archive management system of Sarda to incorporate the teachings of Badey because both address the same field of backup management systems and by incorporating Badey into the Sarda provides the archive management system with identifying a set of candidate snapshot volume nodes which can assume ownership of the uniquely-written data of the deleted snapshot volume node.
One of ordinary skill in the art would be motivated to do so as to provide a way of deleting clones, transfer of ownership, removing a snapshot-file and/or changing parent snapshot-files of snapshot-files in a file system, as taught by Badey [0001].
However, Sarda, in view of Hinman and Badey, does not explicitly teach wherein evaluating the longevity ranking values of the candidate snapshot volumes nodes comprises determining, by the snapshot management system, which of the candidate snapshot volume nodes has a highest longevity ranking value;
On the other hand, Mullick teaches wherein evaluating the longevity ranking values of the candidate snapshot volumes nodes comprises determining, by the snapshot management system, which of the candidate snapshot volume nodes has a highest longevity ranking value; (Mullick, [0107] and [0155]-[0156], discloses determining the owner of any particular block will always be the oldest snapshot copy that uses an identical version of a block, and the oldest snapshot copy will always own all of its blocks.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the archive management system of Sarda to incorporate the teachings of Mullick to provides the archive management system with ability to identify the candidate snapshot volume nodes which has the highest longevity ranking value to assume ownership of the uniquely-written data of the deleted snapshot volume node.
One of ordinary skill in the art would be motivated to use the content management of Mullick into Sarda for the purpose of managing the transferring of snapshot ownership.
Claim 20 recites substantially the same limitations as claim 17, and is rejected for substantially the same reasons.

Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending overcoming of the nonstatutory double patenting rejection above.
The prior arts teach evaluating a snapshot policy to automatically determine and assign respective longevity ranking values for the snapshot volume nodes representing a retention lifespan, as taught by Sarda, but the prior arts do not teach evaluating the snapshot policy to automatically determine and assign respective longevity ranking values for the snapshot volume nodes by sequentially increasing/decreasing longevity ranking values to snapshot volume nodes in a chain of incremental snapshot volume nodes that are incrementally created from a master snapshot volume node or determining a respective longevity ranking value for a given snapshot volume node based on a function a number seconds that have passed from an Epoch time of creation of the given snapshot volume node to an Epoch time of deletion of the given snapshot volume node.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165